Case 17-34665-KLP              Doc 5851      Filed 12/04/18 Entered 12/04/18 20:37:32                      Desc Main
                                            Document     Page 1 of 3


 Edward O. Sassower, P.C.                                      James H.M. Sprayregen, P.C.
 Joshua A. Sussberg, P.C. (admitted pro hac vice)              Anup Sathy, P.C.
 Emily E. Geier (admitted pro hac vice)                        Chad J. Husnick, P.C. (admitted pro hac vice)
 KIRKLAND & ELLIS LLP                                          KIRKLAND & ELLIS LLP
 KIRKLAND & ELLIS INTERNATIONAL LLP                            KIRKLAND & ELLIS INTERNATIONAL LLP
 601 Lexington Avenue                                          300 North LaSalle
 New York, New York 10022                                      Chicago, Illinois 60654
 Telephone:         (212) 446-4800                             Telephone:          (312) 862-2000
 Facsimile:         (212) 446-4900                             Facsimile:          (312) 862-2200

 -and-

 Michael A. Condyles (VA 27807)
 Peter J. Barrett (VA 46179)
 Jeremy S. Williams (VA 77469)
 KUTAK ROCK LLP
 901 East Byrd Street, Suite 1000
 Richmond, Virginia 23219-4071
 Telephone:          (804) 644-1700
 Facsimile:          (804) 783-6192

 Co-Counsel to the Debtors and Debtors in Possession

                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION

                                                                          )
 In re:                                                                   )     Chapter 11
                                                                          )
 TOYS “R” US, INC., et al.,1                                              )     Case No. 17-34665 (KLP)
                                                                          )
                              Debtors.                                    )     (Jointly Administered)
                                                                          )

               NOTICE OF ADJOURNMENT OF TAJ CONFIRMATION HEARING

            PLEASE TAKE NOTICE that the hearing to consider confirmation of the Second

 Amended Joint Chapter 11 Plan of the Taj Debtors and the TRU Inc. Debtors [Docket No. 4547] (as

 may be amended, modified, or supplemented, the “Plan”)2 is adjourned to December 13, 2018 at

 11:00 a.m. (the “Confirmation Hearing”).




 1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases and (II) Granting
     Related Relief [Docket No. 78]. The location of the Debtors’ service address is One Geoffrey Way, Wayne,
     New Jersey 07470.
 2
     Term used but not otherwise defined herein shall have the meaning ascribed to them in the Plan.
Case 17-34665-KLP              Doc 5851       Filed 12/04/18 Entered 12/04/18 20:37:32                        Desc Main
                                             Document     Page 2 of 3


           PLEASE TAKE FURTHER NOTICE that the Order (I) Approving the Adequacy of the

 Disclosure Statement for the Joint Chapter 11 Plan of The Taj Debtors and the TRU Inc.

 Debtors, (II) Approving the Solicitation and Notice Procedures With Respect to Confirmation of

 the Taj Debtors and the TRU Inc. Debtors’ Proposed Chapter 11 Plan, (III) Approving the

 Forms of Ballots and Notices in Connection Therewith, (IV) Approving the Rights Offering

 Procedures, (V) Scheduling Certain Dates With Respect Thereto, (VI) Shortening the Objection

 Periods and Notice Requirements Related Thereto, (VII) Authorizing the Backstop Commitment

 Agreement and the Payment of the Commitment Premium as Administrative Claims, and (VIII)

 Granting Related Relief [Docket No. 4572] (the “Order”) established certain deadlines, including,

 among other things, the deadline for parties to file objections to the Plan, the deadline for the

 Debtors’3 to file a confirmation brief, the deadline for the Debtors to file a response to any objections

 to the Plan, and the deadline for the Debtors to file a voting report (the “Deadlines”).

           PLEASE TAKE FURTHER NOTICE that the Debtors are working to document and

 finalize a global settlement among the Toys Delaware Debtors, the Geoffrey Debtors, the TRU Inc.

 Debtors, the Taj Debtors, and the UCC.

           PLEASE TAKE FURTHER NOTICE that in consideration of a global settlement, and

 in connection with the Confirmation Hearing, the Debtors are extending certain Deadlines as set

 forth below:4




 3
     The “Debtors herein” are defined as TRU Europe, Tru Taj LLC, Tru Taj Finance, Inc., TRU Taj Holdings 1, LLC,
     TRU Taj Holdings 2, Ltd., TRU Taj Holdings 3, LLC, TRU Asia, LLC, and TRU Taj (Europe) Holdings, LLC
     (collectively, the “Taj Debtors”) and TRU Inc., MAP 2005 Real Estate, LLC, Toys “R” Us - Value, Inc., and TRU
     Mobility, LLC (the “TRU Inc. Debtors”), which are certain of the above-captioned debtors and debtors in
     possession.

 4
     Unless otherwise agreed to by the Debtors or set forth herein, all other Deadlines set forth in the Order, including
     the deadline for parties to file objections to the Plan, shall remain unchanged.


                                                             2
Case 17-34665-KLP          Doc 5851      Filed 12/04/18 Entered 12/04/18 20:37:32          Desc Main
                                        Document     Page 3 of 3



                       Event                                               Date

  Deadline to File Confirmation Brief                  December 11, 2018, at 5:00 p.m., prevailing
                                                                     Eastern Time

  Confirmation Hearing Date                            December 13, 2018, at 11:00 a.m., prevailing
                                                                     Eastern Time




 Richmond, Virginia
 Dated: December 4, 2018

 /s/ Jeremy S. Williams
 KUTAK ROCK LLP                                       KIRKLAND & ELLIS LLP
 Michael A. Condyles (VA 27807)                       KIRKLAND & ELLIS INTERNATIONAL LLP
 Peter J. Barrett (VA 46179)                          Edward O. Sassower, P.C.
 Jeremy S. Williams (VA 77469)                        Joshua A. Sussberg, P.C. (admitted pro hac vice)
 901 East Byrd Street, Suite 1000                     Emily E. Geier (admitted pro hac vice)
 Richmond, Virginia 23219-4071                        601 Lexington Avenue
 Telephone: (804) 644-1700                            New York, New York 10022
 Facsimile: (804) 783-6192                            Telephone:    (212) 446-4800
Email:         Michael.Condyles@KutakRock.com         Facsimile:    (212) 446-4900
               Peter.Barrett@KutakRock.com            Email:        edward.sassower@kirkland.com
               Jeremy.Williams@KutakRock.com                        joshua.sussberg@kirkland.com
                                                                    emily.geier@kirkland.com
  Co-Counsel to the Debtors
  and Debtors in Possession                           -and-

                                                      James H.M. Sprayregen, P.C.
                                                      Anup Sathy, P.C.
                                                      Chad J. Husnick, P.C. (admitted pro hac vice)
                                                      300 North LaSalle
                                                      Chicago, Illinois 60654
                                                      Telephone:     (312) 862-2000
                                                      Facsimile:      (312) 862-2200
                                                      Email:         james.sprayregen@kirkland.com
                                                                     anup.sathy@kirkland.com
                                                                     chad.husnick@kirkland.com

                                                      Co-Counsel to the Debtors
                                                      and Debtors in Possession




                                                  3
